DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
The species are as follows: 
Species A, as shown in Figures 1-3, stem (110)
Species B, as shown in Figure 4, stem (110) with barb (161)
Species C, as shown in Figures 5-6, stem (110) with components (151, 152)
Species D, as shown in Figure 7, stem (110) with open rear-facing end (118)
Species E, as shown in Figures 10-11, stem (110) with heat-shrink tube (141)
Species F, as shown in Figure 12, stem (110) with spiral-wrapped sheet (131)
The above lack unity of invention because even though the inventions of these groups require a technical feature of the stem (110) having various structures as presented above, these technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Huang of DE 10 2004 051177 A1 in which Figures 3-4 illustrates sleeve (336) defines an open-end receiving rearward portion of foam body (36), Jenkins of US 2007/0221232 that which Figures 5-6 illustrates sleeve (53) defines an open-end receiving rearward portion of foam body (54). 

A telephone call was made to Mr. Kenneth Wood on 3/21/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799.  The examiner can normally be reached on 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/CAMTU T NGUYEN/Examiner, Art Unit 3786